         Case 1:20-cv-00298-LY-AWA Document 111 Filed 06/03/21 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION




    DR. JEROME CORSI, et. al.

                    Plaintiff(s),                               Case No.: 1:20-CV-00298-LY

    v.

    INFOWARS, LLC et. al.,

                    Defendant(s)



     DEFENDANT ROGER STONE’S RESPONSE TO PLAINTIFFS’ MOTION TO
              VACATE REPORT AND RECOMMENDATIONS

         Defendant, Roger Stone, through counsel, files this response to plaintiffs’ motion to

vacate Report and Recommendations of Magistrate Judge Austin filed on May 25, 2021. (ECF

No. 109) (“Motion”).

                                         ARGUMENT

         The repetitive and acerbic campaign continues by Plaintiffs against Defendant Roger

Stone and now, the magistrate judge. Selecting the inappropriate knee jerk response to the report

and recommendation is so natural to plaintiffs one might conclude they prefer attacking the

integrity of the Court when they simply could follow the rules and they would receive a de novo

review by the district judge, pursuant to Federal Rule of Civil Procedure 73(b).

         The magistrate reviewed and analyzed the pleadings, and issued a report and

recommendation regarding the motions to dismiss based upon the filings. See (ECF No. 100 at 2;

ECF No. 108 (R&R)). This Court can review the operative complaint and determine for itself
          Case 1:20-cv-00298-LY-AWA Document 111 Filed 06/03/21 Page 2 of 8




whether it survives the motions to dismiss. (See ECF No. 70) (Stone’s motion to dismiss). There

were no factual findings to be made by the magistrate. Like any motion to dismiss, a judge is

confined to the four corners of the operative complaint. Blankenship v. Buenger, 653 Fed. Appx.

330, 337 (5th Cir. 2016); Sinclair v. Petco Animal Supplies Stores, Inc., 581 Fed. Appx. 369, 371

n. 1 (5th Cir. 2014). Plaintiffs, nonetheless, did not heed the warnings provided under the federal

rules and this Court’s Order. (ECF No. 108 at 18) (R&R – “warnings”); (ECF No. 88) (Order

appointing magistrate). Plaintiffs instead resort to scandalous accusations and histrionics.

           This Court previously denied plaintiffs’ motion to have the presiding judge decide the

outstanding motion to dismiss. (ECF No. 107) (Order denying). But for some extra invective, the

new motion is the same as the previous motion. (Compare ECF No. 107 with ECF No. 109). A

magistrate judge and a sitting district judge were attacked in the motion.1 Defendant Stone

adopts the codefendants responses to the motion and his own response in docket entry 105. We

leave the options of sanctions to the Court.

           The operative complaint filed by plaintiffs is a shotgun pleading. The Court can

determine that for itself. The district judge in the Southern District of Florida found this

complaint was a shotgun complaint and plaintiffs did not take the advice and amend. See Wagner

v. First Horizon Pharm. Corp., 464 F.3d 1273, 1275 (11th Cir. 2006). The magistrate was

persuaded by that court’s opinion and considered plaintiffs warned well enough that they should

not be given grace to amend their complaint again. The magistrate’s process did not make the

magistrate’s report “cooked.” Motion at 2.

           Plaintiffs, post-ruling, again moves to disqualify the magistrate, but not pursuant to any

statute. See 28 U.S.C. § 455. Plaintiffs do not claim any extrajudicial source or pervasive bias.

See id. The character attack about the magistrate came only after he reviewed the motions to

1   Klayman is the person who referred the District Judge to the Judicial Counsel. Motion at 7.

                                                            2
      Case 1:20-cv-00298-LY-AWA Document 111 Filed 06/03/21 Page 3 of 8




dismiss and the operative complaint, and announced his justification for granting defendants’

motion to stay discovery. (ECF No. 101) (Order). And now, after the issuance of the report and

recommendation, plaintiffs raised their scandalous language. As Judge Jerome Frank pithily put

it: “Impartiality is not gullibility. Disinterestedness does not mean child-like innocence. If the

judge did not form judgments of the actors in those court-house dramas called trials, he could

never render decisions.” Liteky v. United States, 510 U.S. 540, 551 (1994) (citation omitted).

Indeed, if viewed in context, the magistrate judge was doing his job. See United States v.

Pearson, 203 F.3d 1243, 1277 (10th Cir. 2000) (judge’s comments relating to a party’s pleadings

did not warrant recusal after judge’s comments reviewed in context). The magistrate did review

the motions to dismiss and recommended granting them. No other comment made evidences any

bias outside a review of the pleadings.

       Lastly, Plaintiffs “wonder” what the motivation or incentive for the magistrate to state

that sanctions might be appropriate in light of the recommendation to dismiss the lawsuit.

Motion at 3. The pending Rule 11 motions are the motivation. (ECF Nos. 87; 58). The case for

Stone was clear on the pleadings. (ECF No. 70). Plaintiffs have a fundamental misunderstanding

of the Lanham Act. It does not apply to ordinary speech; it applies to trademarks, copyrights,

and commercial speech. (ECF No. 108 at 6-7). The statute of limitations is one year on all

defamation related claims. (ECF No. 108 at 14-15). The limitations period expired before Stone

was sued in this Court. Plaintiffs do not allege they were injured in Texas. They also do not

allege facts of outrageous conduct. (ECF No. 108 at 15-16). The magistrate considered the

intentional infliction of emotional distress claim as a precluded “gap filler tort.” Id. at 16. Their

claims of assault do not specify plaintiffs as the victims. Id. Their common law claims should




                                                 3
       Case 1:20-cv-00298-LY-AWA Document 111 Filed 06/03/21 Page 4 of 8




therefore be dismissed. No number of affidavits can amend the pleadings; no level of purported

outrage by plaintiffs makes their lawsuit sufficiently state a claim.




                                                  4
      Case 1:20-cv-00298-LY-AWA Document 111 Filed 06/03/21 Page 5 of 8




                                        CONCLUSION

       This Court should deny the motion to vacate the report and recommendation. We remind

the Court that Stone has filed a motion under Rule 11 and 28 U.S.C. § 1927. Plaintiffs’ meritless

and disparaging claims require the Court’s attention in light of their latest successive and

procedurally infirm filing.

                                            Respectfully submitted,


                                            BUSCHEL GIBBONS, P.A.
                                            501 E. Las Olas Blvd., Suite 304
                                            Fort Lauderdale, FL. 33301
                                            Tele: (954) 530-5301
                                            Email: Buschel@BGlaw-pa.com
                                            Attorneys for Roger J. Stone

                                             By: __/s/ _Robert Buschel__________
                                                   ROBERT C. BUSCHEL
                                                    (admitted W.D. Texas)




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above document was filed and served

upon all parties of record on June 3, 2021 by CM/ECF, the court’s electronic filing system.

                                            By: __/s/ _Robert Buschel__________
                                                   ROBERT C. BUSCHEL




                                                5
       Case 1:20-cv-00298-LY-AWA Document 111 Filed 06/03/21 Page 6 of 8




                                    1:20-cv-00298-LY
                             Corsi et al v. Infowars, LLC et al


Sanjay Biswas
Sanjay Biswas Attorney at Law PC
11720 Duxbury Drive
Frisco, TX 75035
                                                              Jerome Corsi
972-866-5879                     representing
                                                              (Plaintiff)
800-506-6804 (fax)
sanjaybiswas41@gmail.com
 Assigned: 07/29/2020
 ATTORNEY TO BE NOTICED
                                                              Larry Klayman
                                                              (Plaintiff)
Larry Klayman
Klayman Law Group P.A.
2020 Pennsylvania Ave. NW #800
Washington, DC 20006
                                                              Jerome Corsi
561-558-536                    representing
                                                              (Plaintiff)
202-318-8839 (fax)
leklayman@gmail.com
  Assigned: 03/07/2019
  ATTORNEY TO BE NOTICED
                                                              Larry Klayman
                                                              (Plaintiff)
Marc J. Randazza
Randazza Legal Group, PLLC
2764 Lake Sahara Drive, Suite 109
Las Vegas, NV 89117
702-420-2001                                                  Free Speech Systems, LLC
                                  representing
702-297-6584 (fax)                                            (Defendant)
mjr@randazza.com
 Assigned: 07/24/2019
 PRO HAC VICE
 ATTORNEY TO BE NOTICED
cell is 702-757-1001                                          Infowars, LLC
                                                              (Defendant)
                                                              Alex E. Jones
                                                              (Defendant)
                                                              David Jones
                                                              (Defendant)
                                                              Owen Shroyer
                                                              (Defendant)

                                                 6
      Case 1:20-cv-00298-LY-AWA Document 111 Filed 06/03/21 Page 7 of 8




Bradley Jordan Reeves
Reeves Law, PLLC
702 Rio Grande St., Suite 306
Austin, TX 78701
                                                    Free Speech Systems, LLC
512-827-2246                    representing
                                                    (Defendant)
512-318-2484 (fax)
brad@brtx.law
 Assigned: 04/02/2020
 ATTORNEY TO BE NOTICED
                                                    Infowars, LLC
                                                    (Defendant)
                                                    Alex E. Jones
                                                    (Defendant)
                                                    Owen Shroyer
                                                    (Defendant)
Gregory P. Sapire
Soltero Sapire Murrell PLLC
7320 North MoPac Expy.
Suite 309
Austin, TX 78731-2311                               David Jones
                                representing
512-431-9518                                        (Defendant)
512-359-7996 (fax)
greg@ssmlawyers.com
 Assigned: 04/02/2020
 ATTORNEY TO BE NOTICED
David Scott Wachen
Wachen LLC
11605 Montague Court
Potomac, MD 20854
(240) 292-9121                                      David Jones
                                representing
301-259-3846 (fax)                                  (Defendant)
david@wachenlaw.com
 Assigned: 04/24/2019
 LEAD ATTORNEY
 ATTORNEY TO BE NOTICED
Jay Marshall Wolman
Randazza Legal Group, PLLC
100 Pearl Street, 14th Floor
Hartford, CT 06103
(702) 420-2001                                      Free Speech Systems, LLC
                                representing
(305) 437-7662 (fax)                                (Defendant)
jmw@randazza.com
 Assigned: 04/04/2019
 LEAD ATTORNEY
 ATTORNEY TO BE NOTICED

                                               7
Case 1:20-cv-00298-LY-AWA Document 111 Filed 06/03/21 Page 8 of 8




                                              Infowars, LLC
                                              (Defendant)
                                              Alex E. Jones
                                              (Defendant)
                                              David Jones
                                              (Defendant)
                                              Owen Shroyer
                                              (Defendant)




                                8
